DETAILED ACTION
This action is in response to the amendment filed on 6/3/2022 which was filed in response to the Non-Final Rejection dated 1/7/2022.
The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior office action.
Any rejections made in a previous office action and not repeated below are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (JP 2001-261385A) in view of Masaki et al (USPGPUB 2007/0148472).
Regarding claims 1 and 6, Nakajima discloses an interlayer film for laminated glass, on which an emboss consisting of fine concave portions and convex portions is formed (An interlayer film for a laminated glass having a multitude of recesses on at least one surface) [0001]. The interlayer film is formed by subjecting a DXN film having a Ra of 3.5 um to an unevenness transfer device comprised of a pair of rolls composed of an embossing roll and a rubber roll [0047]. The transfer conditions include a linear velocity of 10 m/min [0047]. Inventive examples 1-5 and 6-10 have an Ra of 4 um or less and in interval/pitch between recesses of 500 um or less [Table 1] [0020] [0036] [0047-48] [0051] [0060]. The interlayer film is sandwiched between at least a pair of glass plates to form laminated glass (A laminated glass comprising: a pair of glass plates; and the interlayer film for a laminated glass according to claim 1 interposed between the pair of glass plates – claim 6) [0039]. The laminated glass can be used in automobile, vehicle, and aircraft applications [0068].
Nakajima is silent with regard to the texture aspect ratio Str of the surface with the recesses. Nakajima is silent with regard to the interlayer film having a wedge-shaped cross section.
Masaki discloses a laminated glass for a vehicle which can be suitably used for a display device such as a head-up display, and to a head-up display using such a laminated glass [0001]. A windshield can use a wedge-shaped thickness profile to prevent double images [0004]. The invention provides a laminated glass for a vehicle comprising two curved glass sheets and an interlayer made of a multi-layer resin and provided between the glass sheets, wherein the interlayer is a multilayer film comprising at least one first resin layer and at least one second resin layer having lower hardness than that of the first resin layer, wherein the interlayer has a wedge-shaped thickness profile [0014]. The thickness of the first resin layer having relatively higher hardness is at least 0.3 mm in a region within 400 mm from the lower side edge in order to prevent optical distortion caused by the interlayer in a display region of a HUD device [0027]. The inventive laminated glass having a wedge-shaped interlayer allows for a combination of a high-functional windshield and the prevention of double images of a HUD device [0026].
Nakajima and Masaki are analogous because both disclose laminated glass used in vehicular applications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Masaki’s two curved glass sheets and wedge-shaped interlayer configuration for Nakajima’s laminated glass (wherein the interlayer film has a wedge-shaped cross section).  One of ordinary skill in the art would have been motivated to use such a configuration for Nakajima’s laminated glass because this would allow the laminated glass to be used effectively as a HUD device as disclosed by Masaki. Nakajima discloses that the laminated glass can be used in automotive or vehicular applications and Masaki discloses that the aforementioned configuration leads to a high-functional windshield as well as the prevention of double images when used as a HUD device.
As to the texture aspect ratio Str, the examiner notes that the prior art generally teaches the claimed invention (the interlayer film of claim 1 formed by the same process as disclosed in the present invention) and as such it would be expected to have similar properties. The examiner notes that the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on ‘inherency’ under 35 USC 102, or ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). The present invention discloses that in order to achieve a Str of the surface with the recesses to 0.04 or lower, the process requires two conditions [0021]. The first condition requires that the resin film after the first step should have an arithmetic average roughness Ra of 4 um or less [0021]. The second condition is that the linear velocity of the second step is 10 m/min or less [0021]. The Examiner notes that Nakajima discloses a resin film having a Ra of 4 um or less (see Table 1 of Nakajima) subjected to an embossing treatment with a linear velocity of 10 m/min (see above). The Examiner further notes that the present invention states that the surface with the recesses can more reliably have a Str of 0.04 or lower when the product (Ra x Sm) is 2,500 or less where Sm is the interval between the recesses [0022]. Nakajima’s inventive embodiments have Ra of 4 um or less and a maximum interval/pitch of 500 um [Table 1, Examples 1-10]. Inventive examples 2 and 7 have the highest combination of Ra and Sm (500 um pitch and 3.5 um Ra each) [Table 1]. Therefore, Ra x Sm for Nakajima’s inventive embodiments is at most 1,750. Since the prior art discloses an interlayer film formed by a process meeting the aforementioned two process conditions and the product of Ra x Sm is 2,500 or less, the examiner believes the claimed properties are either anticipated or highly obvious (the surface with the recesses having a texture aspect ratio Str of 0.04 or lower as measured in conformity with ISO 25178).
Regarding claim 2, Nakajima discloses that the interlayer film for laminated glass is subjected to a temperature of about 50 to 100 degrees C during a pre-compression bonding step [0043].
Nakajima is silent with regard to the Str of the surface of the interlayer film after heating at 100 degrees C for 15 minutes.
However, the same inherency-based argument for claim 1 above applies to this claimed property. As discussed above, Nakajima discloses the same two process conditions to achieve the claimed texture aspect ratio Str and that the product of Ra x Sm is 2,500 or less. Nakajima and the present invention also disclose using the same type of thermoplastic resin material (compare [0014] and [0047] of Kitano to [0024-25] of the present invention). Therefore, Nakajima’s interlayer film would be expected to exhibit the claimed Str after heating at 100 degrees C for 15 minutes (wherein after heating at 100°C for 15 minutes, the surface with the recesses has a texture aspect ratio Str of 0.08 or less as measured in conformity with ISO 25178).
Regarding claim 3, Nakajima discloses that the base of the recesses can have a groove shape with a continuous bottom [0017] [0032].
Regarding claim 4, Nakajima discloses Rz values for the surface of the interlayer film for various inventive embodiments ranging from 40.5 um to 50.2 um [Examples 1-10, Tables 1-2, pages 7-8]. The roughness parameters were measured using JIS B-0601 (The interlayer film for a laminated glass according to claim 3, wherein the surface with a multitude of recesses has a ten-point average roughness Rz of 10 to 80 m as measured in conformity with JIS B 0601(1994)) [0052].
Regarding claim 12, Masaki discloses that the wedge angle ranges from as low as 0.25 mrad to as high as 1.8 mrad, preferably at most 0.9 mrad [0070-71]. According to MPEP 2144.05, Obviousness of Ranges, ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.  In the present case, the claimed range of 0.1 mrad to 1 mrad overlaps the prior art range of 0.25 mrad to 1.8 mrad (The interlayer film for a laminated glass according to claim 1, wherein a wedge angle θ of the interlayer film having the wedge-shaped cross section is 0.1 mrad or more and 1 mrad or less).

Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 6 rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kitano et al (WO 2015/016361A1) (using USPGPUB 2016/0151995 as the English language equivalent) have been considered but are moot because the new ground of rejection does not rely on this reference.
Applicant's arguments on pages 8-10, with regard to claims 1-4 and 6 rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nakajima (JP 2001-261385A) have been fully considered but they are not persuasive. Applicant argues that Nakajima does not disclose the newly claimed wedge-shaped cross section of the interlayer film.
Examiner’s response: See the new rejection above.
Applicant argues on pages 9-10 that three conditions are required in order to meet the claimed texture aspect ratio Str and that Nakajima fails to disclose the third condition, i.e. that the product of Ra and Sm is 2,500 or less.
Examiner’s response: The Examiner first notes that the present invention appears to disclose only two conditions to achieve the desired Str. According to paragraph [0021] of the present disclosure: “In order to adjust the Str of the surface with the recesses of the interlayer film for a laminated glass to 0.04 or lower, it is important that the resin film after the first step has an arithmetic average roughness Ra of 4 um or less as measured in conformity with JIS B 0601(1994) (Condition 1). It is also important that in the second step, the linear velocity when the recesses in the shape of engraved lines are imparted to the resin film (when the resin film is passed through the device for transferring a pattern of protrusions and recesses) is 10 m/min or less (Condition 2).” Applicant’s contended third condition does not appear to be a required condition to achieve the claimed Str range. According to paragraph [0022] of the present invention: “When the product (Ra x Sm) is 2,500 or less, the surface with the recesses can more reliably have a Str of 0.04 or lower.” The language “can more reliably have” indicates that this is not a necessary condition to achieve the desired Str range. Rather, it is an optional condition that helps to more reliably achieve the desired Str range. Also, whereas the prior two conditions are labeled “Condition 1” and “Condition 2”, this product is not labeled as such.
However, arguendo, assuming this condition is a required condition as Applicant contends, Nakajima also meets this condition. Nakajima’s inventive embodiments have a maximum interval/pitch distance (a) of 500 um and a maximum Ra of 4 um [Table 1] [0020] [Figs. 1-3] [0048].

    PNG
    media_image1.png
    345
    621
    media_image1.png
    Greyscale

Inventive examples 2 and 7 have the highest combination of Ra and Sm (500 um pitch and 3.5 um Ra each) [Table 1]. Therefore, Ra x Sm for Nakajima’s inventive embodiments is at most 1,750. Therefore, all of Nakajima’s inventive embodiments meet the three conditions claimed by Applicant as required to meet the desired Str range. See the rejection above for more details (such as how Nakajima meets the first two conditions as well).
Applicant argues on page 10 that the problem to be solved by the interlayer film of claim 1 is a reduction in visible light transmittance due to defective deaeration in production of a laminated glass by a vacuum deaeration method, but Nakajima is silent about this point.
Examiner’s response: The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Nakajima is silent with regard to a vacuum deaeration method, but does disclose the desirability of effective degassing in a preliminary pressure bonding step and suppression of peripheral edge sealing in the pre-pressing step [0045]. This allows for air existing near the central portion of the laminated glass structure to effectively degas [0045]. In other words, Nakajima is focused on effective deaeration as in the presently claimed invention. Notwithstanding the above, Nakajima discloses all three of the contended conditions for achieving the claimed Str range and therefore meets this limitation regardless of the desired outcome/effect.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294. The examiner can normally be reached Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781